Exhibit 99.2 AMENDED AND RESTATED EMPLOYMENT AGREEMENT This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of April 28, 2009 (the “Effective Date”), is by and among White River Capital, Inc., an Indiana corporation (“WRC”), and Martin J. Szumski, an individual residing in California (“Executive”). WHEREAS, Executive has served as the Assistant Chief Financial Officer and subsequently as the Chief Financial Officer of WRC pursuant to a letter agreement dated April 8, 2005 (the “2005 Agreement”); and WHEREAS,
